IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                 AT KNOXVILLE                     FILED
                              MAY 1998 SESSION
                                                                    June 26, 1998

                                                                  Cecil Crowson, Jr.
                                                                  Appellate C ourt Clerk
STATE OF TENNESSEE,               )
                                  )
             Appellee,            )      No. 03C01-9708-CR-00330
                                  )
                                  )      Sullivan County
v.                                )
                                  )      Honorable Phyllis H. Miller, Judge
                                  )
LULA J. FLANIGAN,                 )      (Aggravated Kidnapping and
                                  )       Aggravated Assault)
             Appellant.           )



                               CONCURRING OPINION



             I concur in the majority opinion. I add, though, that I do not believe we

have to conduct the two-prong inquiry provided in State v. Anthony, 817 S.W.2d 299

(Tenn. 1991) and State v. Dixon, 957 S.W.2d 532 (Tenn. 1997). This is because an

aggravated assault does not necessarily include the elements of kidnapping. Thus, I

believe that an Anthony issue is not even implicated.



                                                ____________________________
                                                Joseph M. Tipton, Judge